DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-20 were originally filed.
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 01 March 2022 has been entered.
 	Claim 2 is canceled.
Claim 21 is newly added.
Claims 1, 3, 5, 7-11, 13, 15-17 and 19 are amended.
Claims 1 and 3-21 are now pending and in condition for allowance for the reasons set forth herein.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS

– 35 USC § 103 –
	Claims 1-5, 7-13, and 15-19 were rejected under 35 USC § 103 as being unpatentable over GHABRA ‘348/OMAN.
Claims 6, 14, and 20 were rejected under 35 USC § 103 as being unpatentable over GHABRA ‘348/OMAN/ADACHI.
	The Examiner appreciates the Applicant’s amendments and remarks, clarifying the claimed invention and is persuaded by Applicant’s contention that the claimed invention is novel and non-obvious over the prior art.  
ALLOWABLE SUBJECT MATTER
Claims 1 and 3-21 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A device for measuring a time-of-flight (ToF), the device comprising: 
a first measuring station, the first measuring station comprising: 
a radio transceiver; 
one or more processors coupled to the radio transceiver; and a
non-transitory computer readable storage medium storing a program for execution by the one or more processors, the program including instructions to: 
switch to a main operating mode based on a received indication to switch to a main operating mode; 
operate in the main operating mode to: 
transmit a first ToF packet; switch, after transmitting the first ToF packet, the first measuring station to a receive mode; 
receive, after transmitting the first ToF packet, a first ToF response packet from a remote device; 
determine a first time interval between transmitting the first ToF packet and receiving the first ToF response packet; 
transmit the first time interval to a compute node to determine a first ToF measurement; and 
transmit, to a second measuring station, after determining the first time interval, an indication to switch to the main operating mode to the second measuring station; and 
operate in a secondary operating mode to: 
receive, from the second measurinq station, a second ToF packet; 
receive, from the remote device, a second ToF response packet associated with the second ToF packet; 
determine a second time interval between the receivinq of the second ToF packet and the receivinq of the second ToF response packet; and 
transmit the second time interval to the compute node to determine a second ToF measurement. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Ghabra (US 2015/0296348, “GHABRA ‘348”) discloses a wireless polling system providing relay attack countermeasures using TOF measurements between a base station and auxiliary stations.  However GLASS, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Ghabra et al. (US 2016/0182548, “GHABRA ‘548”) discloses a similar passive entry system for preventing relay attacks using TOF measurements.  However, like GHABRA ‘348, GHABRA ‘548, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Oman et al. (US 2014/0330449, “OMAN”) discloses another similar vehicle security system for preventing relay attacks using TOF measurements.  However, like GHABRA ‘348 and GHABRA ‘548, OMAN, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 9 and 15 encompass the same or substantially the same scope as claim 1 and are therefore allowable for at least the same reasons discussed above.  
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648